DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 7, 2021 has been entered.
Status of Claims
Claims 1, 3 – 5, 7 and 9 – 11 are pending. Claims 2, 6 and 8 have been cancelled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3 – 5, 7 and 9 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "of the two nozzles" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation will be examined as “of two nozzles”.
Claim 1 further recites the limitation "under the control" in line 13.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation will be examined as “under a control”.
Claims 3 – 5, 7 and 9 – 11 are further rejected as being dependents of rejected claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the 

Claim 1, 5, 7 and 9 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jendraszczak (FR 2 927 295 A1) as cited by applicant in view of Schauble (DE 10 2010 056 363 A1).
Regarding Independent Claim 1, Jendraszczak teaches a wiper system for a glazed surface of a motor vehicle including a screen wash system adapted to be used in association with a reservoir containing a washing fluid (Fig. 1), said wiper system comprising: a motor (drive motor, 1) that drives at least one wiper arm; two nozzles (nozzles, 7 and 8), a first nozzle of the two nozzles being configured to deliver a jet of fluid at a  windshield of the motor vehicle (Page 9, lines 3 – 16);  a pump (bidirectional pump, 5) to be fluidly connected to said reservoir (tank 6 of washing fluid), the pump (5) being a two-way pump configured to be driven in two opposite directions of rotation to supply one or another of the nozzles (Page 9, lines 3 – 16),  and means for generating electrical control signals (Page 8, lines 25 -29) linked to the drive motor (1) configured to generate electrical control signals which vary according to the angular position of the wiper arm on the glazed surface (Page 8, lines 25 -29), and a selective electrical component for powering the two-way pump in the first position of the switch, via the means for generating the electrical control signals connected to the motor (Page 6, line 26 – Page 7, lines 6; Figs. 1 and 5), according to the angular position of the wiper arm on the glazed surface (Page 10, lines 20 – 28 and further outlined in Applicant’s specification on page 1, line 28 – page 2, line 10 - The document FR2927295 discloses a system for wiping a glazed surface of a motor vehicle including a screen wash system adapted to be used in association with a reservoir containing a washing fluid. This wiper system comprises a motor for driving a wiper arm and means for generating electrical control signals linked to the drive motor and adapted to generate electrical control signals (FIXED_STOP, PUMP) which vary according to the angular position of the wiper arm on the glazed surface. The screen wash system comprises a two-way pump designed to be fluidly connected, on the one hand, to said reservoir, and, on the other hand, to nozzles placed on the wiper arm and capable of delivering at least two jets of fluid on either side of the arm onto the windshield. The two-way pump may be driven in two opposite directions of rotation to supply one or other of the nozzles alternately, under the control of said means for generating electrical control signals, so as to deliver jets of fluid in front of the arm relative to the direction of wiping), 

    PNG
    media_image1.png
    461
    562
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    352
    533
    media_image2.png
    Greyscale

Jendraszczak does not teach a second nozzle being configured to deliver a jet of fluid at a rear screen of the motor vehicle, a switch having at least a first position for supplying said at least one nozzle configured to deliver a jet of fluid at the windshield, and a second position for supplying said at least one nozzle configured to deliver a jet of fluid at the rear screen under the control of said switch, and a selective electrical component for shunting said generating means in the second position.
Schauble, however, teaches a second nozzle (nozzle opening, 41) being configured to deliver a jet of fluid at the rear screen of a vehicle (Paragraph [0032]), a switch (controller, 20) having at least a first position for supplying said at least one nozzle configured to deliver a jet of fluid at the windshield (Paragraphs [0027 - 0029]), and a second position for supplying said at least one nozzle configured to deliver a jet of fluid at the rear screen (Paragraph [0032]), under the control of said switch (20), and a selective electrical component  for shunting said generating means in the second position (Paragraphs [0008 and 0010]).
It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the washer system of Jendraszczak to further include at least another nozzle of which is configured to deliver a jet of fluid at the rear screen of a vehicle, a switch having at least a first position for supplying said at least one nozzle configured to deliver a jet of fluid at the windshield, and a second 
Regarding claim 5, Jendraszczak, as modified, teaches the wiper system further comprising a first electrical line (16) directly connecting a first output of the switch (Annotated Fig. 5) to said two-way pump (5), and a second electrical line (17) connecting a second output of the switch (Annotated Fig. 5) to said two-way pump (5), via an input and output (13 and 14) of the generating means (40), the electrical bypass line (12) being arranged for the direct connection of the input and output of the generating means (Page 9, line 29 – Page 10, line 7).
Regarding claim 7, Jendraszczak, as modified, teaches the wiper system further comprising a first electrical line (16) directly connecting a first output of the switch (annotated Fig. 5) to said two-way pump (5); and a second electrical line (17) connecting a second output of the switch (annotated Fig. 5) to said two-way pump (5).
Regarding claim 9, Jendraszczak, as modified, teaches the wiper system wherein said generating means comprise: a surface forming a cam (cam, 40)  rotationally and concentrically connected to the shaft of the drive motor (1; Page 10, lines 8 – 15), and fixed cam (fixed contactors, 43 and 44) follower means adapted configured to interact with said cam according to the angular positions occupied by said cam (40; Page 10, line 15 – Page 11, line 3), wherein said generating means (40) being thus adapted are configured to deliver to the follower means two electrical control signals, each varying according to the angular position of the wiper arm on the glazed surface, namely the two electrical control signals comprising a first electrical control signal used to define an angular aperture in which the drive motor is rotating and to cause the motor to stop in a fixed stop position of the arm, and a second electrical control signal for determining the periods in which the two-way pump of the screen wash system is to be actually operated (Page 10, line 29 – Page 11, line 26).
Regarding claim 10, Jendraszczak, as modified, teaches the wiper system wherein the cam-forming surface (40) comprises conductive tracks in the form of an arc (Fig. 2), and in that the fixed 
Regarding claim 11, Jendraszczak, as modified, teaches the wiper system wherein the switch (Annotated Fig. 5) comprises a double switch (Annotated Fig. 5). 

Claims 3 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jendraszczak (FR 2 927 295 A1) in view of Schauble (DE 10 2010 056 363 A1) and Alix (FR 2 679 851 A1).
Regarding claim 3, Jendraszczak, as modified, all of the elements of claim 2 as discussed above.
 Jendraszczak further teaches the wiper system wherein said selective electrical component (9) comprises an electrical bypass line (12) connected in parallel with said generating means (40).
 Jendraszczak does not explicitly teach a diode connected in the electrical bypass line.
Alix, however, teaches a diode (D1 – D3) connected in the electrical bypass line (wire, 4).
It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the washer system of Jendraszczak to further include a diode connected in the electrical bypass line, as taught by Alix, to provide a device with a single pump to provide washer fluid to both front and back windshield surfaces.
Regarding claim 4, Jendraszczak, as modified, all of the elements of claim 3 as discussed above.
 Jendraszczak does not explicitly teach the wiper system wherein the polarization of said diode is selected to be in the blocking state in the first position and in the conducting state in the second position of the switch.
Alix, however, teaches the wiper system wherein the polarization of said diode (D1 – D3) is selected to be in the blocking state in the first position and in the conducting state in the second position of the switch (Page 6, line 8 – Page 7, line 36).
It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the washer system of Jendraszczak to further include the polarization of said diode is selected to be in the blocking state in the first position and in the conducting state in the second position of the .
Response to Arguments
Applicant's arguments filed May 7, 2021 in regards to rejected claims 1 – 11   under 35 U.S.C 103 have been fully considered but they are not  persuasive; therefore the rejection has been maintained.
Applicant argues that Jendraszczak is silent as to teaching “wherein said selective electrical component comprises an electrical relay, the electrical relay having a control input connected to an output of the means for generating so that the electrical relay is able to switch between a closed position in which the two-way pump delivers the jet of fluid and an open position which interrupts the delivery of the jet of fluid, wherein the electrical relay is made to switch by an activation of a coil which actuates a relay switch, and wherein the electrical relay is directly connected to the means for generating electrical control signals.” 
Examiner respectfully disagrees as Jendraszczak teaches t selective electrical component (9) comprises an electrical relay (electromagnetic relays, 91 and 92), the electrical relay (91, 92) having a control input connected to an output of the means for generating so that the electrical relay is able to switch between a closed position in which the two-way pump delivers the jet of fluid (lines 139 – 145 and 356 – 391) and an open position which interrupts the delivery of the jet of fluid (lines 139 – 145 and 356 – 391), wherein the electrical relay (91 and 92) is made to switch by an activation of a coil (Annotated Fig. 5) which actuates a relay switch (Annotated Fig. 5), and wherein the electrical relay (91, 92) is directly connected to the means for generating electrical control signals (9; Annotated Fig. 5).

    PNG
    media_image2.png
    352
    533
    media_image2.png
    Greyscale

Applicant's arguments filed May 7, 2021 in regards to amended claims 1, 3 – 8, 7 and 9 – 11 have been fully considered, however, after further consideration and in view of the amendment presented, a new grounds of rejection has been made. Jendraszczak remains applicable to teaching the structural elements of the instant application.
Contact Information     
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/KATINA N. HENSON/Examiner, Art Unit 3723